


 
 
 


[AMENDED AND RESTATED] LINE NOTE
                                    _______, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of
___________________________________ (“Bank”) the aggregate principal amount of
all Line Advances (as such term is defined in the Credit Agreement) as has been
borrowed by the Borrower from Bank under the Credit Agreement hereinafter
described, or such lesser aggregate amount of Line Advances as may be made and
outstanding, from time to time, to Borrower pursuant to the Bank's Line
Commitment under the Credit Agreement, payable as hereinafter set forth but
excluding Competitive Bid Advances and Swing Loans, each of which is evidenced
by a separate promissory note. Borrower promises to pay interest on the
principal amount hereof remaining unpaid from time to time from the date hereof
until the date of payment in full, payable as hereinafter set forth.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Banks (as it may have
been or may hereafter be amended, amended and restated, modified, supplemented
or renewed from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Credit Agreement. This is one of the
Line Notes referred to in the Credit Agreement, and any holder hereof is
entitled to all of the rights, remedies, benefits and privileges provided for in
the Credit Agreement. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Line Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be March 24, 2018, subject to extension as provided in
Section 2.10 of the Credit Agreement).
[This Line Note wholly amends and restates in its entirety that certain Line
Note dated as of July 14, 2011 made by Borrower to the order of Lender in the
amount of $_____________.]
Interest shall be payable on the outstanding daily unpaid principal amount of
each Line Advance outstanding hereunder from the date such Line Advance was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent's office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Bank shall keep a
record of Line Advances made by it and payments of principal with respect to
this Line Note, and such record shall be presumptive evidence of the principal
amount owing under this Line Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower's obligations hereunder or in enforcing or attempting to
enforce any of holder's rights hereunder, including reasonable attorneys' fees,
whether or not an action is filed in connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
Assignment of this Line Note is subject to the consent of certain parties
pursuant to Section 11.8 of the Credit Agreement.




--------------------------------------------------------------------------------




This Line Note shall be delivered to and accepted by Bank in the State of New
York, and shall be governed by, and construed and enforced in accordance with,
the internal Laws thereof without regard to the choice of law provisions
thereof.
“Borrower”


BIOMED REALTY, L.P., a Maryland limited partnership


By:    BioMed Realty Trust, Inc., its sole general
Partner    


By:_____________________
Name:___________________
Title:____________________

                        




